Andy Anderson and Red Bryson were convicted at the January, 1913, term of the county court of Jefferson county on an information purporting to charge them with conducting a roulette game. The Attorney General has filed a confession of error on the ground that information does not charge an offense under the law. This court has repeatedly passed on the form of information relied upon in this case. The demurrer filed by counsel for plaintiffs in error here, defendants in the lower court, should have been sustained and the county attorney directed to file a proper information. The confession of error is sustained and the judgment reversed, with directions to the trial court to sustain the demurrer and cause the county attorney to file a proper information and try this case according to law. There is no justification for a trial court ignoring the settled rules of law and thus burdening the taxpayers of his county with the costs of an unnecessary appeal to this court.